DETAILED ACTION
Notification of Application Status under the America Invents Act 
The present application, which was filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).
Information Disclosure Statement
The examiner has considered the Information Disclosure Statements (IDS) filed on 12 June 2018 and 07 August 2019.  Copies of the portions of the IDSs listing the references are being returned to the Applicant along with this Office action and serve both as acknowledgements of receipt of the IDSs and as indications as to which references the examiner considered.
Election/Restriction
Applicant’s election without traverse of Group II, claims 2 and 9 to 13, in the reply filed on 06 May 2021 is acknowledged.  In the response, Applicant added claims 19 and 20, which are ultimately dependent on claim 2.  Accordingly, claims 2, 9 to 13, 19, and 20 are examined and claims 1, 3 to 8, and 14 to 18 are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to one or more non-elected invention(s).  Applicant is reminded that per M.P.E.P. § 714(II)(C)(E), these claims should be designated with the status identifier “Withdrawn” and not “Original”.  See, Amendment and Response to Restriction Requirement filed on 06 May 2021 at pages 2 to 10.
Applicant is also reminded that upon the cancellation of claims to the non-elected invention(s), the inventorship must be amended in compliance with 37 C.F.R. § 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in 
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f)  Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that 35 U.S.C. § 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that 35 U.S.C. § 112(f) is not invoked is rebutted when the claim element recites function(s) but fails to recite sufficiently definite structure(s), material(s), or act(s) to perform that/those function(s).  Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. § 112(f) except as otherwise indicated in an Office action.
Claim limitations “optical-data acquisition unit”, “medium changing unit”, “irradiation optical system”, “first measurement optical system”, “second measurement optical system”, “reflecting member”, “medium holding means”, “first tubular member”, “second tubular i.e., “means for” (or “step for”) or a non-structural term that is simply a substitute for the term “means for”, namely “unit”, “system”, and “member” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the term is not preceded by a structural modifier.
Because these claim limitations invoke 35 U.S.C. § 112(f), claims 2, 9 to 13, 19, and 20 are interpreted to cover the corresponding structure(s), material(s), or act(s) described in the specification as filed that achieves the claimed function(s), and equivalents thereof.  A review of the specification as filed shows that the following appears to be the corresponding structure(s), material(s), or act(s) described in the specification as filed for the 35 U.S.C. § 112(f) limitations:
irradiation optical system – light source plus collimating lens;
reflecting member – mirror;
first tubular member – tube; and
second tubular member – tube.
Specification as filed at paragraphs [0015], [0030], and [0045].
If the inventor or joint inventor wishes to provide further explanation or dispute the interpretation of the corresponding structure(s), material(s), or act(s), the inventor or joint inventor must identify the corresponding structure(s), material(s), or act(s) with reference to the specification as filed by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If the inventor or joint inventor does not wish to have the claim limitation(s) treated under 35 U.S.C. § 112(f), the inventor or joint inventor may amend the claim(s) so that they will clearly not invoke 35 U.S.C. § 112(f) or present a sufficient showing that the claim(s) recite(s) 
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

As explained supra, claims 2, 9 to 13, 19, and 20 are drafted using “means” language, i.e., “means for”, “step for”, or a non-structural term that is simply a substitute for the term “means for”, namely “unit”, “system”, and “member” and therefore these claims are presumed to invoke 35 U.S.C. § 112(f).  However, the specification as filed fails to disclose the corresponding structure(s), material(s), or act(s) for performing the entire claimed function(s) and to clearly link the structure(s), material(s), or act(s) to the function(s) of the “optical-data acquisition unit”, “medium changing unit”, “first measurement optical system”, “second measurement optical system”, “medium holding means”, and “negative-pressure supply means”.  Therefore, the claims are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement, and
In response, the inventor or joint inventor may:
Amend the claim(s) so that the claim limitation(s) will no longer be interpreted under 35 U.S.C. § 112(f); 
Amend the written description of the specification such that it expressly recites what structure(s), material(s), or act(s) perform the entire claimed function(s), without introducing any new matter.  See 35 U.S.C. § 132(a); or 
Amend the written description of the specification such that it clearly links the structure(s), material(s), or act(s) disclosed therein to the function(s) recited in the claim(s), without introducing any new matter.  See 35 U.S.C. § 132(a).
If, however, the inventor or joint inventor is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure(s), material(s), or act(s) and clearly links them to the function(s) so that one of ordinary skill in the art would recognize what structure(s), material(s), or act(s) perform the claimed function(s), the inventor or joint inventor should clarify the record by either:
Amending the written description of the specification such that it expressly recites the corresponding structure(s), material(s), or act(s) for performing the claimed function(s) and clearly links or associates the structure(s), material(s), or act(s) to the claimed function(s), without introducing any new matter.  See 35 U.S.C. § 132(a); or 
Stating on the record what the corresponding structure(s), material(s), or act(s) that are implicitly or inherently set forth in the written description of the specification, perform the claimed function(s).
For more information, see 37 C.F.R. § 1.75(d) and M.P.E.P. §§ 608.01(o) and 2181.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 to 13, 19, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Gaillon et al. (U.S. Pat. No. 6,723,554), cited in the IDS filed on 07 August 2019, in view of Muraki (U.S. Pat. Appl. Pub. No. 2006/0023299), cited in the IDS filed on 12 June 2018.
Regarding claim 2, Gaillon et al. teach cell-culturing apparatus comprising an optical-data acquisition unit with an irradiation optical system that radiates monochromatic light onto a medium in a cell-culturing vessel and that acquires optical data of the medium in the cell-culturing vessel; a medium changing unit with a medium-supplying means for supplying the medium to the cell-culturing vessel and a medium-discharging means for discharging the medium from the cell-culturing vessel; and a controller that calculates an amount of light absorbed by the medium and controls the medium-supplying means and/or the medium-discharging means.  Gaillon et al. at column 3, lines 25 to 45; column 4, line 33 to column 5, line 9; column 6, lines 6 to 15; and column 8, lines 19 to 63.  Gaillon et al.
Muraki teaches a beam splitter that splits the light radiated from the irradiation optical system into two beams, a first measurement optical system that measures a light intensity of one of the monochromatic light beams before passing through the medium in the cell-culturing vessel, and a second measurement optical system that measures a light intensity of the other monochromatic light beam that has passed through the medium in the cell-culturing vessel, and wherein the controller calculates an amount of light absorbed by the medium on the basis of the light intensities measured by the first measurement optical system and the second measurement optical system, detects a change over time in the calculated light-absorption amount.  Muraki at paragraph [0086] and Figure 2.  It would have been prima facie obvious to one of ordinary skill in the art to combine the disclosure of Gaillon et al. with that of Muraki in order to automatically match the cell culture conditions with the culture volume.
Regarding claim 9, Muraki teaches the use of mirrors.  Muraki at paragraphs [0086], [0088], [0097], [0098], and [0100].  It would have been prima facie obvious for one of ordinary skill in the art to place the mirrors according to any light reflection needs.
Regarding claim 10, Gaillon et al. teach a white light source and band-pass filter.  Gaillon et al. at column 4, lines 53 to 58 and column 5, lines 24 to 26.
Regarding claim 11, Muraki teaches a plurality of light sources and a dichroic mirror.  Muraki at paragraphs [0079] and [0086].
Regarding claim 12, Muraki teaches that the medium-supplying means is provided with a medium holding means for holding the medium, a first tubular member that connects the medium holding means and the cell-culturing vessel, and a first liquid-feeding pump disposed in the first tubular member, wherein the medium-discharging means is provided with a waste-liquid holding vessel that holds the medium discharged from the cell-culturing vessel, a second tubular 
Regarding claim 13, Muraki teaches that the medium-discharging means is provided with a waste-liquid holding vessel that holds the medium discharged from the cell-culturing vessel, a second tubular member that connects the waste-liquid holding vessel and the cell-culturing vessel.  Muraki at paragraph [0139].  While Muraki does not specifically teach a negative-pressure supplying means for applying a negative pressure to the waste-liquid holding vessel, the negative-pressure supplying means being controlled by means of the signals from the controller, negative-pressure supplying means are well known and it would have been prima facie obvious for one of ordinary skill in the art to modify the teachings of in view of Gaillon et al. in view of Muraki to add a negative-pressure supplying means controlled by means of the signals from the controller to the waste-liquid holding vessel in order to empty the waste-liquid holding vessel automatically.
Regarding claim 19, Muraki teaches that the cell-culturing vessel, the optical-data acquisition unit, and controller are disposed inside an incubator.  Muraki at Figure 1.
Regarding claim 20, the intended use or manner of operating the claimed controller does not patentably distinguish it from the prior art.  M.P.E.P. § 2114.  Additionally, it would have been prima facie obvious for one of ordinary skill in the art to modify the controller of Muraki to have it transmit/receive signals to/from an external controller in order to remotely control the cell-culturing apparatus to maintain the sterility of the cell-culturing apparatus.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM PRAKASH, whose telephone number is 571-270-3030.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 7:00 am to 7:00 pm, Eastern Time.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael A. Marcheschi, can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, please go to http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Finally, if you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (in USA or CANADA) or 571-272-1000.
/Gautam Prakash/
Primary Examiner, Art Unit 1799